Title: John Adams to Abigail Adams, 14 December 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend.
            Dec. 14. 98
          
          Rejoice with me, that I have this Day finished my Ceremonies with the two Houses. Their Answers to the Speech have been civil and I have given them civil Replies.
          My st. Anthonys fire attacked me again after I had been here a few days— But it has given me no Pain and is better—almost gone off.— It must be the Air or Water of this place that gives it me.
          The H. of R. will dispute about the Alien and sedition Laws all Winter I suppose. France seems to have lost all her Friends.

Bonapartes Mussellman Proclamation has done something— The D—l,! say some, what! renounce the Cross! and then take up the Crescent!— that is too much.— Rush Says there is not one Frenchman left among all his Acquaintance.—
          I hope the Lumber is all up.— Mr Porter must have had a bad time to cart it.—
          It would be nonsense to couple a fine barn with my hut. I shall make it plain & coarse: but 20 foot Post if you will—and by all means on a line With the front of the House.— I know what to do with the space between the Barn and the Road.—
          We had last night a mighty Rain— the hot dry summer has made the House leaky and We were deluged almost—
          The everlasting Damps in Winter in this Town would give you the Ague— We have not one Day nor Hour of dry Air—
          The Barn I suppose will take up much time: but I am determined to do something at Manure if I can in the Spring summer & fall.—
          Billy shaw is very good— Goes to the senate with Messages manfully.— But the solitude in which I live is curious.
          The dangerous Vice is not arrived.— If I was ever absent so long when I was the dangerous Vice, they did not Spare to censure me— But nothing is now Said.
          How I long to hear that our dear Thomas is by your fire Side! How I long to hear that Mr Cranch is well and Boylston Adams recovered? My Love to them all— Louisa I know is glad she is not in Phyladelphia. she never seems at her Ease here and I applaud her Taste.—
          We go on, very smoothly— Brisler keeps all in good humour: but he groans for Ma’am.
          January One February two— No more Months— Perhaps I must reckon part of March.
          I have been five Weeks from you next Monday—three Weeks here this night.—
          Next Fall We will come on earlier— If the Yellow Fever keeps Us out We will go to Bethlehem—, or the Federal City.—
          You went into your Kitchen to make Puddens and Pies too soon.— I suspect too you went even to Church before you ought.— You are an imprudent Lady in the Care of your health.—
          Gen. Washington is gone to Mount Vernon to day— Gen. Pinckney goes to Charleston next Week.— We are not afraid of an Invasion from France this Winter.— Adieu
          
            J. A
          
         